Citation Nr: 1218286	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-03 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for a bilateral eye condition.

3.  Entitlement to service connection for circulatory problems.

4.  Whether there is new and material evidence to reopen a claim for service connection for an inguinal hernia.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision by a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Since, however, the Veteran resides in Shelby, Alabama, the local RO in Montgomery, Alabama, has jurisdiction over his claims and certified his appeal to the Board.

The Board since has advanced the claims on the docket pursuant to 38 C.F.R. § 20.900(c) (2011) and 38 U.S.C.A. § 7107(a)(2) (West 2002).  But since there is an outstanding hearing request, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran requested and was scheduled for a videoconference hearing before the undersigned Veterans Law Judge in April 2012, but he failed to appear for that hearing.  Prior to the promulgation of a decision in this appeal, however, he submitted a written request to reschedule his hearing.  He stated that he was unable to appear at the prior hearing because of appointments with his doctors, and that he simply forgot to reschedule the hearing beforehand due to his state of mind in relation to those appointments.

The Board finds that he has shown good cause for failing to appear at his prior hearing, as well as for his failure to timely request that the hearing be postponed on account of the mitigating circumstances mentioned.  See 38 C.F.R. § 20.704(d) (2011).  As such, the motion to reschedule is granted, and his claims are being remanded to reschedule his videoconference hearing.  38 C.F.R. § 20.700(e).

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Reschedule the Veteran's videoconference hearing at the earliest opportunity.  Notify him of the date, time, and location of this rescheduled hearing.  Put a copy of this letter in his claims file.  If he again fails to report for his hearing, or changes his mind and elects not to have this hearing, also document this in the claims file.

Thereafter, the case should be returned to the Board for further appellate consideration of the claims.  The Board intimates no opinion as to the outcome of the claims.  The purpose of this REMAND is to ensure compliance with procedural due process.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

